Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000809
                                                     10-NOV-2014
                                                     11:36 AM




                         SCWC-13-0000809 


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



          WALTER Y. ARAKAKI, GENERAL CONTRACTOR, INC., 

                     A HAWAIʻI CORPORATION,

     Petitioner/Plaintiff/Counterclaim Defendant/Appellant, 


                               vs.                                   


SCD-OLANANI CORPORATION, A HAWAIʻI CORPORATION, STANFORD S. CARR,

    Respondents/Defendants/Cross-Claim Defendants/Appellees, 


                               and 


         GE CAPITAL HAWAIʻI INC., A HAWAIʻI CORPORATION,

Defendant/Counterclaim Plaintiff/Cross-Claim Plaintiff/Appellee, 


                               and 


                        STEPHEN H. SWIFT,

            Defendant/Cross-Claim Defendant/Appellee 



        GE CAPITAL HAWAIʻI, INC., A HAWAIʻI CORPORATION,

           Defendant/Third-Party Plaintiff/Appellee, 


                               vs. 


  STANFORD CARR DEVELOPMENT CORPORATION, A HAWAIʻI CORPORATION,

            Defendant/Third-Party Defendant/Appellee. 

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

                 (CAAP-13-0000809; CIV. NO. 99-2261-06) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and

      Circuit Judge Trader in place of McKenna, J., recused) 


             Petitioner/Plaintiff/Counterclaim Defendant/Appellant

Walter Y. Arakaki, General Contractor, Inc.’s Application for

Writ of Certiorari, filed on October 1, 2014, is hereby

rejected.

             DATED: Honolulu, Hawaiʻi, November 10, 2014.

Melvin Y. Agena                    /s/ Mark E. Recktenwald
and Brian K. Yomono
for petitioner                     /s/ Paula A. Nakayama

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson

                                   /s/ Rom A. Trader




                                   2